DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the specification, filed on 10/28/2021, and to the claims, filed on 02/24/2022, have been entered.
Applicant’s amendments caused withdrawal of the objection to the specification. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claims 34 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and the rejection under 35 U.S.C. 103 of claims 26-28, 30-33, 35-40, and 42-44 as being unpatentable over Lee et al. (US 2005/0170209 A1).
	Claims 26, 34-35, 39, and 42 have been amended.
	Claims 26-44 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejection over Sekine in view of Inoue have been fully considered but they are not persuasive.
With respect to applicant’s argument that Sekine shows a preference for ring A to be 3-pyridine, and that Sekine only reasonably suggests X4 is nitrogen when R1and R2
Though the compound formed in the non-final rejection dated 11/24/2021 was formed from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123. The structure formed falls both within the scope of the prior art and the claimed invention.
For at least these reasons, the rejection is respectfully maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 26-28, 30-31, 33, 35-39, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (JP 2008/074831 A) in view of Ishibe et al. (US 2017/0294596 A1).
With respect to claim 26, Kido discloses a pyrimidinyl group-containing iridium complex (page 21), which is pictured below.

    PNG
    media_image1.png
    180
    254
    media_image1.png
    Greyscale

However, this compound differs from instant Formula II in that it lacks a condensed pyrrole ring.
Ishibe teaches an organometallic compound in which a pyrrole ring is condensed to a pyridine ring.
Ishibe teaches that when a pyridine ring is condensed to a pyrrole ring the thermal stability of the organometallic compound is improved (paragraph 0144).
When a pyrrole ring is condensed to the pyridine ring in the compound of Kido, as taught by Ishibe, it forms the compound below.

    PNG
    media_image2.png
    356
    236
    media_image2.png
    Greyscale

This compound reads on Formula II of the instant claim when A is N, Y is absent, RN is an alkyl (methyl) group, R6 is an alkyl (t-butyl) group, and all other R groups are hydrogen atoms, and ligand LA is coordinated to an iridium atom.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to condense a pyrrole ring to the pyridine ring in the compound of Kido and arrive at the claimed invention to improve the thermal stability of the organometallic complex
With respect to claim 27, Kido in view of Ishibe teach the compound of claim 26, and R1-R7 are each either a hydrogen or alkyl group, as discussed above.
With respect to claim 28, Kido in view of Ishibe teach the compound of claim 26, and A is N, as discussed above.
With respect to claim 30, Kido in view of Ishibe teach the compound of claim 26, and Y is absent, as discussed above.
With respect to claim 31, Kido in view of Ishibe teach the compound of claim 26, and RN is a straight alkyl group of one carbon, as discussed above. Ishibe also teaches that a position analogous to instant R2 can be a straight alkyl group with one carbon atom (see Compound 1 on page 9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use an alkyl group at positions analogous to R2 and RN in a pyrrole ring condensed to a pyridine ring in the compound of Kido and arrive at the claimed invention to improve the thermal stability of the organometallic complex, as taught by Ishibe.
With respect to claim 33, Kido in view of Ishibe teach the compound of claim 26, and the compound is of formula M(LA)3, as pictured above.
With respect to claim 35, Kido in view of Ishibe teach the compound of claim 26, and the compound reads on instant ligand LA69.
With respect to claims 36 and 37, Kido in view of Ishibe teach the compound of claim 26, and Kido also teaches the compound may be heteroleptic and may comprise an ancillary acac derivative ligand (page2), which reads on the instant claims when Ra and Rc are t-butyl groups and Rb is a hydrogen atom.
With respect to claim 38, Kido in view of Ishibe teach the compound of claim 35, and the compound has formula Ir(LA69)3, as discussed above.
With respect to claim 39, Kido in view of Ishibe teach a compound which reads on instant formula II, as discussed above, and Kido teaches an organic light emitting device comprising an anode, a cathode, an organic layer, and the organic layer comprises an organometallic compound (paragraph 0075, lines 1-5).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to use the compound of Kido in view of Ishibe in the organic layer of Kido to improve the thermal stability of the organometallic complex, as taught by Ishibe.
With respect to claims 42 and 43, Kido in view of Ishibe teach a compound which reads on instant formula II, as discussed above, and Kido teaches an organic electroluminescence element such as a consumer product (“a flat panel display”, paragraph 0094, lines 10-11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to use the organic light emitting device of Kido in view of Ishibe in a consumer product as taught by Kido.
With respect to claim 44, Kido in view of Ishibe teach the compound of claim 26, and Kido teaches the compound may be used in a wet film forming method (paragraph 0090, lines 4-5), which implies the existence of a formulation comprising the compound.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Kido in view of Ishibe in a formulation, as taught by Kido.

Claims 26-27, 29-31, 33-34, 36-37, 39, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (JP 2006/182921 A, using the attached translation for references) in view of Inoue et al. (WO 2005/097942 A1, using the attached translation for references).
With respect to claim 26, Sekine teaches a material for an organic EL device which has the partial structure represented by Formula (I) (paragraph 0020), which is pictured below.

    PNG
    media_image3.png
    249
    235
    media_image3.png
    Greyscale

In this formula, M is platinum (a metal atom), m is 2 (an integer of 1-3), Ring B is a pyridine ring which may have a substituent, and ring A is represented by Formula (II),(paragraph 0022, see also Compound I-6 on page 11), which is pictured below.

    PNG
    media_image4.png
    235
    259
    media_image4.png
    Greyscale

In this formula X4 is a nitrogen atom and X1-X3 are carbon atoms, and R1-R4 are hydrogen atoms or electron pairs (paragraph 0024). Sekine also teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12) and teaches an acetylacetonate ancillary ligand (paragraph 0044). This forms the compound below.

    PNG
    media_image5.png
    261
    325
    media_image5.png
    Greyscale

Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound above with a reasonable expectation of achieving a ligand that has the effect of stabilizing the metal complex and providing shorter wave emission (paragraph 0038). See Section 2143 of the MPEP, rationales (A) and (E).
However, while Sekine teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12), Sekine does not fairly teach nor suggest an arylamine substituent at a position analogous to instant R3.
Inoue also teaches platinum organometallic compound for use in electroluminescent devices. Inoue gives the following diagram, Formula (3) (page 8).

    PNG
    media_image6.png
    205
    220
    media_image6.png
    Greyscale

Inoue teaches that substituting an electron-donating group at the 4-position shortens the emissive wavelength of a compound (paragraph 0028), and also that a diarylamine group is an example of a substituent capable of achieving this objective (compounds 45 and 46, page 18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the arylamine substituent of Inoue in place of the alkyl amine substituent of Sekine in order to shorten the emissive wavelength of the compound, as taught by Inoue.
This modification would produce the compound below.

    PNG
    media_image7.png
    336
    370
    media_image7.png
    Greyscale

This compound reads on Formula III of the instant claim when M is platinum, A is CR7, R1-R2, and R4-R7 are hydrogen atoms, and R3 is N(Ar1)RN’ wherein Ar1 and RN’ are each an unsubstituted aryl group.
With respect to claim 27, Sekine in view of Inoue teach the compound of claim 26, and R1-R2, and R4-R7 are hydrogen atoms, and R3 is an amino group, as discussed above.
With respect to claim 29, Sekine in view of Inoue teach the compound of claim 26, and A is CR7, as discussed above.
With respect to claims 30 and 31, Sekine in view of Inoue teach the compound of claim 26, as discussed above. As Sekine in view of Inoue teach a compound of formula III of parent claim 26, the limitations of the instant claims, which are drawn to compounds of formula I and II are alternative to the primary species, and Sekine in view of Inoue read on the claim.
With respect to claim 33, Sekine in view of Inoue teach the compound of claim 26, and the compound has the formula M(LA)x(LB)y where x is 1 and y is 1 and x+y is the oxidation state of the metal, as pictured above.
With respect to claim 34, Sekine in view of Inoue teach the compound of claim 26, and M is platinum and the coordination to the metal includes one ligand LA of formula III, as pictured above.
With respect to claims 36 and 37, Sekine in view of Inoue teach the compound of claim 26, and the ligand LB is an acetylacetonate derivative, which reads on the claims.
With respect to claim 39, Sekine teaches an organic EL device comprising an anode, a cathode, an organic layer, and the light emitting layer comprises a material for an organic EL device (paragraph 0075) which has the partial structure represented by Formula (I) (paragraph 0020), which is pictured below.

    PNG
    media_image3.png
    249
    235
    media_image3.png
    Greyscale

In this formula, M is platinum (a metal atom), m is 2 (an integer of 1-3), Ring B is a pyridine ring which may have a substituent, and ring A is represented by Formula (II),(paragraph 0022, see also Compound I-6 on page 11), which is pictured below.

    PNG
    media_image4.png
    235
    259
    media_image4.png
    Greyscale

In this formula X4 is a nitrogen atom and X1-X3 are carbon atoms, and R1-R4 are hydrogen atoms or electron pairs (paragraph 0024). Sekine also teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12) and teaches an acetylacetonate ancillary ligand (paragraph 0044). This forms the compound below.

    PNG
    media_image5.png
    261
    325
    media_image5.png
    Greyscale

Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound above with a reasonable expectation of achieving a ligand that has the effect of stabilizing the metal complex and providing shorter wave emission (paragraph 0038). See Section 2143 of the MPEP, rationales (A) and (E).
However, while Sekine teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12), Sekine does not fairly teach nor suggest an arylamine substituent at a position analogous to instant R3.
Inoue also teaches platinum organometallic compound for use in electroluminescent devices. Inoue gives the following diagram, Formula (3) (page 8).

    PNG
    media_image6.png
    205
    220
    media_image6.png
    Greyscale

Inoue teaches that substituting an electron-donating group at the 4-position shortens the emissive wavelength of a compound (paragraph 0028), and also that a diarylamine group is an example of a substituent capable of achieving this objective (compounds 45 and 46, page 18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the arylamine substituent of Inoue in place of the alkyl amine substituent of Sekine in order to shorten the emissive wavelength of the compound, as taught by Inoue.
This modification would produce the compound below.

    PNG
    media_image7.png
    336
    370
    media_image7.png
    Greyscale

This compound reads on Formula III of the instant claim when M is platinum, A is CR7, R1-R2, and R4-R7 are hydrogen atoms, and R3 is N(Ar1)RN’ wherein Ar1 and RN’ are each an unsubstituted aryl group.
With respect to claim 42, Sekine teaches an organic EL device for use as a consumer product (a multicolor display device, paragraph 0158) comprising an anode, a cathode, an organic layer, and the light emitting layer comprises a material for an organic EL device (paragraph 0075) which has the partial structure represented by Formula (I) (paragraph 0020), which is pictured below.

    PNG
    media_image3.png
    249
    235
    media_image3.png
    Greyscale

In this formula, M is platinum (a metal atom), m is 2 (an integer of 1-3), Ring B is a pyridine ring which may have a substituent, and ring A is represented by Formula (II),(paragraph 0022, see also Compound I-6 on page 11), which is pictured below.

    PNG
    media_image4.png
    235
    259
    media_image4.png
    Greyscale

In this formula X4 is a nitrogen atom and X1-X3 are carbon atoms, and R1-R4 are hydrogen atoms or electron pairs (paragraph 0024). Sekine also teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12) and teaches an acetylacetonate ancillary ligand (paragraph 0044). This forms the compound below.

    PNG
    media_image5.png
    261
    325
    media_image5.png
    Greyscale

Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound above with a reasonable expectation of achieving a ligand that has the effect of  See Section 2143 of the MPEP, rationales (A) and (E).
However, while Sekine teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12), Sekine does not fairly teach nor suggest an arylamine substituent at a position analogous to instant R3.
Inoue also teaches platinum organometallic compound for use in electroluminescent devices. Inoue gives the following diagram, Formula (3) (page 8).

    PNG
    media_image6.png
    205
    220
    media_image6.png
    Greyscale

Inoue teaches that substituting an electron-donating group at the 4-position shortens the emissive wavelength of a compound (paragraph 0028), and also that a diarylamine group is an example of a substituent capable of achieving this objective (compounds 45 and 46, page 18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the arylamine substituent of Inoue in place of the alkyl amine substituent of Sekine in order to shorten the emissive wavelength of the compound, as taught by Inoue.
This modification would produce the compound below.

    PNG
    media_image7.png
    336
    370
    media_image7.png
    Greyscale

This compound reads on Formula III of the instant claim when M is platinum, A is CR7, R1-R2, and R4-R7 are hydrogen atoms, and R3 is N(Ar1)RN’ wherein Ar1 and RN’ are each an unsubstituted aryl group.
With respect to claim 43, Sekine in view of Inoue teach the consumer product of claim 42, and Sekine teaches the OLED is a consumer product such as a multicolor display device which reads on a flat panel display, a computer monitor, a television, etc (paragraph 0158).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the consumer product of Sekine in view of Inoue in a display device, as taught by Sekine.
With respect to claim 44, Sekine in view of Inoue teach the compound of claim 26, and Sekine teaches a method of forming a thin film of the compound involving spin coating, which a person of ordinary skill would recognize implies the presence of a solvent and therefore, a formulation (paragraph 0161).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to create a formulation comprising the compound of Sekine in view of Inoue in order to spin coat a thin film, as taught by Sekine.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (JP 2008/074831 A) in view of Ishibe et al. (US 2017/0294596 A1) as applied to claims 26-28, 30-31, 33, 35-39, and 42-44 above, and further in view of Matsunaga et al. (US 2013/0292654 A1).
With respect to claim 32, Kido in view of Ishibe teach the compound of claim 26, as discussed above. However, neither Kido nor Ishibe teach that the compound can have an unsaturated bridge between the pyridine and pyrimidine ring.
Matsunaga teaches an analogous organometallic compound represented by Formula (E-1), which is pictured below (paragraph 0017).

    PNG
    media_image8.png
    264
    391
    media_image8.png
    Greyscale

This formula overlaps in scope with Kido and Ishibe when B is nitrogen (paragraph 0019), A is C(R4) (paragraph 0018), and R2 and R3
Matsunaga also teaches that R4 and R5 may be joined to form an unsaturated carbocyclic ring (paragraph 0020, lines 10-13).
This would form the compound below, which reads on instant formula V.

    PNG
    media_image9.png
    350
    242
    media_image9.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to form an unsaturated bridge between the pyridine and pyrimidine moiety in the compound of Kido in view of Ishibe, as taught by Matsunaga.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (JP 2008/074831 A) in view of Ishibe et al. (US 2017/0294596 A1) as applied to claims 26-28, 30-31, 33, 35-39, and 42-44 above, and further in view of Metz et al. (US 2016/0072081 A1).
With respect to claims 40-41, Metz teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 17 which is pictured below.

    PNG
    media_image10.png
    119
    225
    media_image10.png
    Greyscale

In this formula, T is a sulfur atom (paragraph 0084).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Metz with the organometallic complex of Kido in view of Ishibe, as Metz teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (paragraph 0090).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        /R.S./Examiner, Art Unit 1786